Title: To Thomas Jefferson from C. W. F. Dumas, 23 September 1787
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
la haie 27e. 7bre. 1787

L’état où je suis avec mon Epouse et fille est affreux. Le désordre est dans la province et dans ce lieu, le bras civil obéit à la Haie au militaire, et à la populace écumante de rage. Tout cela n’est peut-être pas encore à son comble. Nous avons sauvé notre vie foible, en nous réfugiant à l’hôtel de France, dénués de tout le nécessaire à l’entretien de nos personnes, sans pouvoir parvenir à nos hardes et linge, sauvés ça et là précipitamment, en divers lieux, où nous ne pouvons les réclamer que Dieu sait quand, de peur d’exposer les gens qui nous les gardent peut-être. Notre maison a été sauvée jusqu’ici par des sentinelles qui y vivent à discretion. Je ne puis y aller, de peur d’être assailli en chemin et assommé impunément comme cela pensa m’arriver hier où je fus hué et poursuivi. J’ai eu beau me constituer prisonnier; on ne veut pas de moi, mais, à ce  qu’il paroît, que je périsse au milieu d’une meutte, ou par quelque autre piege ou coup que l’on puisse ensuite déguiser ou colorer comme on voudra.
Mr. l’Ambassadeur doit arriver ce soir. J’implorerai la protection, les secours et l’assistance à tous égards de Sa Màjesté, les plus prompts, sans quoi [nous périssons de] désolation et de misère, car personne ne peut ni n’ose nous rendre le moindre service, même mercenaire, de peur qu’on ne crie haro sur lui aussi. Je supplie [Votre Excellence de] vouloir faire connoître préalablement ce triste Cas aux Etats Unis et de prévenir les impressions sinistres que dans la suite on pourroit vouloir faire naître contre moi, uniquement pour avoir été ami fidèle du Souverain qui vient de succomber à la conquête, et d’avoir fait de mon mieux pour y bien servir les Etats Unis, mes maîtres, et la France, ses bons Alliés. Je ne sais si je pourrai vous donner, Monsieur, ultérieurement de mes nouvelles, savoir, si je vivrois. [Au nom du ciel] ayez, Monsieur, une conférence au moins personnelle si ce n’est Ministérielle, ou avec Mr. de Montmorin ou avec Mr. de Rayneval, sur mon horrible situation, et sur les prompts secours du Roi en tout [sens] dont j’ai besoin. Si je vis et puis être un peu plus calme, dans la suite, je donnerai à Votre Excellence une idée juste de toute ma propriété [ici] et en Gueldre, en biens et immeubles, dont mon malheur et la confusion qui s’ensuivit [doivent me] faire perdre plus des ¾ de leur valeur, […lisent] forcément, et pendant ces troubles. [Dieu ait] pitié de moi, et benisse votre Excellence, les Etats Unis et le Roi, mes uniques ressources dans [la] détresse De votre Excellence l’excessivement infortuné […]
